277 F.2d 457
Charles WORTH, Appellant,v.William H. BANNAN, Warden, State Prison of SouthernMichigan, Appellee.
No. 13964.
United States Court of Appeals Sixth Circuit.
Feb. 20, 1960.

Edwin C. Price, Jr., Cincinnati, Ohio, for appellant.
Paul Adams, Atty. Gen., Samuel J. Torina, Sol.  Gen., Lansing, Mich., Daniel J. O'Hara, Perry A. Maynard, Asst. Attys.  Gen., for appellee.
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties and the arguments of counsel for appellant, and counsel for the appellee in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court be and is hereby affirmed on the Memorandum of Judge Levin denying the petition for the writ of habeas corpus.